Citation Nr: 0700669	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 
2002 for the award of a separate 10 percent disability rating 
for residuals of frozen right foot.

2.  Entitlement to an effective date earlier than April 17, 
2002 for the award of a separate 10 percent disability rating 
for residuals of frozen left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from March 1951 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that the veteran has residuals of cold injury in both his 
right and left foot.

2.  The veteran filed his claim for an increased rating for 
his residuals of frozen feet disability on August 7, 1996.


CONCLUSION OF LAW

1.  The requirements for an effective date of August 13, 
1998, for the award of a separate 10 percent disability 
rating for residuals of frozen right foot have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.400 (2006).

2.  The requirements for an effective date of August 13, 
1998, for the award of a separate 10 percent disability 
rating for residuals of frozen left foot have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.400 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, the April 2003 rating decision granted 
the veteran's claim for an increased evaluation for his 
bilateral frozen feet disability.  As such, his filing of a 
notice of disagreement as to the April 2003 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the effective date assigned triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  

However, the Board notes that because the veteran's claim for 
an increased evaluation was initially filed prior to the 
enactment of the VCAA, VCAA notice was not issued for the 
increased evaluation claim.  Nevertheless, VA satisfied its 
duty to notify by means of a February 2004 letter from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter, informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and informed the veteran that 
additional evidence could be submitted pertaining to his 
claim for an earlier effective date.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to complete VCAA notification.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the February 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim has been readjudicated and 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.




Legal Criteria 

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Where compensation is increased pursuant to a liberalizing 
law or a liberalizing VA issue, the effective date of the 
increased shall be fixed in accordance with facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a) (2006). 

If a claim is reviewed at the claimant's request or on VA's 
initiative within one year of the effective date of the law 
or administrative issue, benefits may be awarded from that 
effective date.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed at the claimant's request more than one year after 
the effective date of the law or administrative issue, 
benefits may be awarded for a period of one year prior to the 
date of receipt of that request. 38 C.F.R. § 3.114(a)(3). In 
order to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law or 
administrative issue and continuously thereafter.  38 C.F.R. 
§ 3.114(a).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) 
(2006).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of the increase shall be fixed in accordance with the facts, 
but shall not be earlier than the date of the change in the 
law.  In no event shall the increase be retroactive for more 
than one year from the date of application for the increase 
or the date of administrative determination, whichever is 
earlier.  See 38 U.S.C.A. § 5110(g).  If a claim is reviewed 
at the claimant's request more than a year after the 
effective date of the law, benefits may be authorized for one 
year prior to the date of receipt of the request.  38 C.F.R. 
§ 3.114(a)(3).  However, a liberalizing law is one that 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit.  A change to VA's schedule for rating disabilities 
can be considered a liberalizing law if it had a substantive 
impact on claims by liberalizing the evidentiary basis on 
which service connection for certain disabilities may be 
established.  VAOPGCPREC 26-97.  However, the revisions to 
Diagnostic Code 7122 did not affect the requirements for 
establishing service connection for a disability, but merely 
how such a disability, already found service-connected, would 
be evaluated.  Diagnostic Code 7122 was previously in the 
schedule for rating residuals of cold injury.

Analysis

The veteran asserts that an effective date earlier than April 
17, 2002 is warranted for the grant of separate 10 percent 
ratings for cold residuals to the feet.  

In this case, in a December 1961 rating decision, the RO 
awarded service connection for residuals of frozen feet and 
established a 10 percent disability rating effective from the 
date of the veteran's August 1961 initial claim.  The RO 
notified the veteran of this determination by letter sent to 
his address of record.  The veteran did not initiate an 
appeal of that decision.  Therefore, the August 1991 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).

The RO received the veteran's latest claim for an increased 
rating for his frozen feet disability in April 2002.  In an 
April 2003 rating decision, the RO granted separate 
disability ratings for the veteran's service-connected frozen 
feet disabilities (a 10 percent rating for the right foot and 
a 10 percent rating for the left foot), effective from April 
17, 2002, the date on which the veteran's claim for an 
increased evaluation was received. 

However, a review of the claims file reflects that that on 
August 7, 1996, six years prior to the April 2002 claim, the 
RO received from the veteran a communication that could 
reasonably be construed to be a claim for an increased 
evaluation for his service-connected frozen feet disability.  
Nevertheless, the record does not demonstrate that the RO 
ever adjudicated the veteran's August 7, 1996 increased 
rating claim.  Therefore, the Board finds that the proper 
date on which the veteran's claim for an increased evaluation 
was filed was on August 7, 1996 and not on April 17, 2002.

The Board notes during the period that the veteran's claim 
for an increased evaluation was on appeal, 38 C. F. R. §  
4.104, Diagnostic Code 7122 was amended to allow for separate 
ratings for residuals of cold injury.  That regulation became 
effective August 13, 1998.  

Here, a review of the record demonstrates that since the 
veteran was granted service connection for his disability in 
1961, the RO has consistently characterized and evaluated the 
disability as residuals of "frozen feet."  Also, although 
there are no current treatment records for the period that 
the veteran's claim for an increased evaluation for bilateral 
frozen feet was on appeal, a review of the clinical evidence 
pertaining to the disability reflects a history of a "frozen 
feet" condition.  For example, a 1966 VA examination report 
shows that the veteran complained of experiencing burning 
sensations, sweating, and skin irritation of both feet.  The 
examining physician diagnosed the veteran with residuals of 
frozen feet.  The Board notes that 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  The Board 
observes that the characterization of the frozen foot 
disability in the plural tense (i.e.--feet) as opposed to in 
the singular tense (i.e.--foot) is significant, because it 
suggests that both the right and left foot are affected and 
not just one foot.

Therefore, the Board, in resolving all reasonable doubt in 
the veteran's favor, concludes that based on the clinical 
evidence of record and the RO's consistent characterization 
of the veteran's disability as "frozen feet" that the 
veteran continued to experience residuals of cold injury for 
both his right and left foot on 
August 13, 1998, the date Diagnostic Code 7122 was amended to 
allow for separate ratings for residuals of cold injury.  
Accordingly, the proper effective date for the grant of 
separate evaluations for residuals of frozen foot of the 
right and left foot is August 13, 1998, the date of the 
change in the law.  The Board again notes that although the 
veteran filed his claim on August 7, 1996, he is not entitled 
to an effective date based on that date because an increased 
evaluation based on a liberalizing law (here, the regulatory 
amendment allowing for separate evaluations for residuals of 
cold injuries), shall not be earlier than the date of the 
change in the law (here, August 13, 1998).  See 38 U.S.C.A. § 
5110(g).




ORDER

Entitlement to an effective date of August 13, 1998 for the 
award of a separate 10 percent disability rating for 
residuals of right foot frozen foot is granted, subject to 
the rules governing monetary benefits.

Entitlement to an effective date of August 13, 1998 for the 
award of a separate 10 percent disability rating for 
residuals of left foot frozen foot is granted, subject to the 
rules governing monetary benefits.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


